Motion for extension of time to file records and briefs granted in accordance with the following memorandum: The parties are directed to stipulate to the record no later than March 15, 1990 or, in the event the parties are unable to do so, appellant is directed to move for an order settling the record no later than April 1, 1990. Defendant’s attorney’s contention that he no longer is the attorney of record in this action is without merit. Present — Callahan, J. P., Doerr, Den-man, Boomer and Lawton, JJ.